Citation Nr: 0816966	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.	Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) has been received and, if 
so, whether service connection is warranted.

2.	Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a bilateral 
foot disability has been received and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in Muskogee, Oklahoma, which denied a petition to reopen 
claims for service connection for PTSD and a bilateral foot 
disability.

The Board notes that a remand concerning the veteran's claim 
for reimbursement of medical expenses was issued on April 7, 
2008 under the same docket number as the present appeal.  The 
veteran will receive a copy of that decision under separate 
cover.


FINDINGS OF FACT

1.  In a February 2004 RO rating decision, of which the 
veteran was notified in the same month, the veteran's claims 
of entitlement to service connection for PTSD and a bilateral 
foot condition were denied. 

2.  In a July 2004 RO rating decision, of which the veteran 
was notified in the same month, the veteran's claims of 
entitlement to service connection for PTSD and a bilateral 
foot disability were confirmed and continued. 

3.  Evidence received since the July 2004 rating decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether PTSD or a bilateral foot disability was incurred or 
aggravated by service, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.	The July 2004 rating decision denying claims of service 
connection for PTSD and a bilateral foot disability are 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.	New and material evidence has not been submitted for the 
claim of entitlement to service connection for PTSD; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.	New and material evidence has not been submitted for the 
claim of entitlement to service connection for a bilateral 
foot disability; the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in September 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The September 2005 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-121.  

For petitions to reopen, the VCAA also requires notice of the 
grounds for the prior, final denial of service connection.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  For petitions to 
reopen previously denied claims for service connection, VCAA 
notice must define what qualifies as "new" and "material" 
evidence and describe what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The September 2005 letter satisfied this requirement. 

Since the Board has concluded that the preponderance of the 
evidence is against reopening the claim for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, service 
personnel records and VA medical records are in the file.  
Private medical records identified by the veteran are also in 
the file.  The VA has assisted the veteran by making a 
records search request to the JSRRC in an attempt to verify 
his alleged stressors, and the veteran was notified of the 
negative result in a September 2007 supplemental statement of 
the case (SSOC).  The veteran has at no time referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist extends to the provision of examination 
and medical opinions in certain cases.  See 38 C.F.R. § 
3.159(c).  In petitions to reopen, however, the duty to 
assist does not include such an obligation.  See id.  The 
Board concludes that failure to provide an examination or 
opinion is not error.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Petition to Reopen

Service connection for PTSD and a bilateral foot condition 
was denied by the RO in a February 2004 rating decision.  
Thereafter, the veteran submitted additional evidence.  By 
way of a July 2004 rating decision, the RO confirmed and 
continued the previous decision to deny service connection 
for PTSD and a bilateral foot condition.  The veteran 
initiated an appeal in October 2004 by submitting a notice of 
disagreement, and the RO issued a statement of the case (SOC) 
in January 2005.  In August 2005, the veteran filed a VA Form 
9.  This filing was untimely.  Although the veteran initiated 
an appeal with a notice of disagreement, he did not perfect 
the appeal with a timely substantive appeal after he was 
furnished with a statement of the case.  Accordingly, the 
July 2004 rating decision is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2007).  

The RO construed the veteran's untimely VA Form 9 as a 
petition to reopen the previously denied claims.  If new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Further, evidentiary 
assertions by the veteran must be accepted as true for these 
purposes, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
Lay assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2007).

a.	PTSD

The July 2004 RO rating decision denied the veteran's PTSD 
claim because the evidence did not show that the veteran had 
engaged in combat and did not establish a verifiable 
inservice stressor.  A diagnosis of PTSD was of record.  
Therefore, in order for the claim to be reopened, the veteran 
must submit evidence showing combat service or a verifiable 
stressor.

Since the issuance of the July 2004 rating decision, the 
veteran has submitted statements that provide more detailed 
information about his alleged stressor.  The veteran states 
that on May 6, 1967 or June 6, 1967, while assigned to the 
314th Airlift Wing, he was transporting supplies to Nhatrang, 
Vietnam when his C-130 cargo plane encountered anti-aircraft 
fire.  He reports that an American soldier inside the 
aircraft was hit during the flight.  No name is given for 
this soldier.

The Joint Services Records Research Center (JSRRC) was unable 
to verify the veteran's alleged stressor based on this new 
information.  Specifically, the JSRRC found that there had 
been no reports of hostile activity resulting in casualties 
for the period of January 1967 to June 1967 with the 314th 
Troop Carrier Wing.  Given that the additional evidence 
provided by the veteran does not establish a verifiable 
inservice stressor, it cannot be considered new and material.  

The veteran has also submitted several newspaper clippings, 
received in November 2005.  The contents of these clippings 
do not relate to his alleged stressor incident.  Thus, they 
do not raise a reasonable possibility of substantiating the 
PTSD claim and therefore do not constitute new and material 
evidence.

In addition, the veteran has submitted several pages of his 
service personnel records, received in November 2005.  These 
records are duplicative of evidence previously associated 
with the claims file and, as such, do not qualify as new and 
material.

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim for service 
connection for PTSD.  The petition to reopen must be denied.  
See 38 C.F.R. § 3.156(a).

b.	Bilateral Foot Disability

The July 2004 RO rating decision denied the veteran's claim 
for service connection for a bilateral foot disability 
because the evidence did not show a diagnosis or treatment 
for foot problems in service.  Evidence on file shows a 
diagnosis of gout as well as skin problems of the feet.  
Therefore, in order for the claim to be reopened, the veteran 
must submit evidence showing a bilateral foot condition 
related to service.

Since the issuance of the July 2004 rating decision, the RO 
has obtained additional VA records dated from January 2003 to 
October 2005 and December 2005 to September 2007.  These 
records indicate that the veteran was treated in September 
2004 and October 2004 for tinea pedis and a toenail fungal 
infection, and in January 2006 for a left first toe and a 
left ankle tendon strain.  The records, apparently 
demonstrating acute and transitory foot problems, do not 
indicate that the veteran has a chronic bilateral foot 
disability that is attributable to service.  This evidence 
does not raise a reasonable possibility of substantiating the 
veteran's claim and therefore does not constitute new and 
material evidence.

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim for service 
connection for a bilateral foot disability.  The petition to 
reopen must fail.  See 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen the claim for service connection for 
PTSD is denied.

The appeal to reopen the claim for service connection for a 
bilateral foot disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


